Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states plural “operation states” but claim 2 claims only a singular “operation state”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nogi et al (PG Pub 2014/0099176 A1).
Regarding claim 1, Nogi teaches a substrate treating apparatus comprising: a process module (205-210, fig. 2; 101 in fig. 1) configured to perform processing on a substrate (wafers, paragraph [0050]); an index module (203 in 232, paragraph [0050]) configured to insert the substrate into the process module and withdraw the substrate, of which the processing is completed, from the process module; a loading module (211 and 214, for example; in 101, fig. 1) configured to relay the substrate between the process module in a vacuum atmosphere (paragraph [0049]) and the index module in an atmospheric pressure atmosphere by switching (paragraph [0054]) an atmosphere thereof to the vacuum atmosphere or the atmospheric pressure atmosphere; and a control module (102, fig. 1) configured to receive operation states (fig. 12) from the process module, the index module, and the loading module and schedule (figs. 14 and 15) operations of the process module, the index module, and the loading module in a direction in which the number of substrates to be processed per unit time increases (achieves high productivities, paragraph [0007]; prevents wafers wait time, paragraphs [0020] to [0022]) with reference to the received operation states.  
Regarding claim 2, Nogi teaches the substrate treating apparatus of claim 1, wherein the operation state includes at least one from among: a main-processing state (fig. 12, W1: processed) or a post-processing state of at least one process unit provided in the process module; a substrate transport state of at least one transport arm provided in a transport robot of the process module; a substrate transport state of at least one index arm provided in an index robot of the index module; and an exhaust state or an intake state of a load lock chamber and an unload lock chamber that are provided in the loading module.  
Regarding claim 3, Nogi teaches the substrate treating apparatus of claim 1, wherein the control module schedules the operations of the process module, the index module, and the loading module in a direction in which an idle time of at least one process unit provided in the process module, an idle time of a transport robot provided in the process module, and an idle time of an index robot provided in the index module are reduced (achieves high productivities, paragraph [0007]; prevents wafers wait time, paragraphs [0020] to [0022]).  
Regarding claim 4, Nogi teaches the substrate treating apparatus of claim 1, wherein the control module schedules the operations of the process module, the index module, and the loading module with reference to environment information of the process module, the index module, and the loading module (figs. 1, 12, and 14).  
Regarding claim 5, Nogi teaches the substrate treating apparatus of claim 4, wherein the environment information includes at least one from among: a main-processing time and a post-processing time of at least one process unit provided in the process module; the number of available transport arms (fig. 12) provided in a transport robot of the process module; the number of available index arms provided in an index robot of the index module; and an exhaust time and an intake time of each of a load lock chamber and an unload lock chamber that are provided in the loading module.  
Regarding claim 6, Nogi teaches the substrate treating apparatus of claim 1, wherein the control module generates and transmits equipment control information (fig. 12) for scheduling the operations of the process module, the index module, and the loading module (figs. 14-16).  
Regarding claim 7, Nogi teaches the substrate treating apparatus of claim 6, wherein the equipment control information includes at least one equipment control element for controlling each piece of equipment provided in the process module, the index module, and the loading module (fig. 12).  
Regarding claim 8, Nogi teaches the substrate treating apparatus of claim 7, wherein the equipment control element includes at least one from among: a time point at which the substrate accommodated in a carrier of the index module is withdrawn for processing; a time point at which the substrate is transported from a load lock chamber of the loading module to the process module (fig. 16); a time point at which the substrate is transported from an unload lock chamber of the loading module to the index module; and a processing priority in the case in which the substrate before processing and the KIP-118USPATENT 22 substrate after processing are mixed in the load lock chamber of the loading module.  
Regarding claim 11, Nogi teaches the substrate treating apparatus of claim 1, wherein the control module includes: a reception part (501, fig. 5) configured to receive the operation states from the process module, the index module, and the loading module; a scheduling part (503) configured to generate equipment control information for scheduling the operations of the process module, the index module, and the loading module; and a transmission part (502) configured to transmit the equipment control information to the process module, the index module, and the loading module.  
Regarding claim 12, Nogi teaches (also see claim 1) a substrate treating method of controlling a substrate treating apparatus including a process module configured to perform processing on a substrate, an index module configured to insert the substrate into the process module and withdraw the substrate, of which the processing is completed, from the process module, and a loading module configured to relay the substrate between the process module in a vacuum atmosphere and the index module in an atmospheric pressure atmosphere by switching an atmosphere thereof to the vacuum atmosphere or the atmospheric pressure atmosphere, the method comprising: receiving operation states (fig. 12 and fig. 4) from the process module, the index module, and the loading module; generating equipment control information (figs. 14-16 and fig. 4) for scheduling operations of the process module, the index module, and the loading module in a direction in which the number of substrates to be processed per unit time increases (achieves high productivities, paragraph [0007]; prevents wafers wait time, paragraphs [0020] to [0022]) with reference to the received operation states; and transmitting (figs. 1 and 408, fig. 4) the equipment control information to the process module, the index KIP-118USPATENT 23 module, and the loading module.  
Regarding claim 13, Nogi teaches the method of claim 12, wherein the operation state includes at least one from among: a main-processing state (fig. 12) or a post-processing state of at least one process unit provided in the process module; a substrate transport state of at least one transport arm provided in a transport robot of the process module; a substrate transport state of at least one index arm provided in an index robot of the index module; and an exhaust state or an intake state of a load lock chamber and an unload lock chamber that are provided in the loading module.  
Regarding claim 14, Nogi teaches the method of claim 12, wherein the generating of the equipment control information includes scheduling the operations of the process module, the index module, and the loading module in a direction in which an idle time of at least one process unit provided in the process module, an idle time of a transport robot provided in the process module, and an idle time of an index robot provided in the index module are reduced (achieves high productivities, paragraph [0007]; prevents wafers wait time, paragraphs [0020] to [0022]).  
Regarding claim 15, Nogi teaches the method of claim 12, wherein the generating of the equipment control information includes scheduling the operations of the process module, the index module, and the loading module with reference to environment information of the process module, the index module, and the loading module (fig. 1).  
Regarding claim 16, Nogi teaches the method of claim 15, wherein the environment information includes at least one from among: a main-processing time and a post-processing time of at least one process unit provided in the process module; the number of available transport arms (fig. 12) provided in a transport robot of the process module; the number of available index arms provided in an index robot of the index module; and an exhaust time and an intake time of each of a load lock chamber and an unloadKIP-118USPATENT24 lock chamber that are provided in the loading module.  
Regarding claim 17, Nogi teaches the method of claim 12, wherein the equipment control information includes at least one equipment control element for controlling each piece of equipment provided in the process module, the index module, and the loading module (fig. 12).  
Regarding claim 18, Nogi teaches the method of claim 17, wherein the equipment control element includes at least one from among: a time point at which the substrate accommodated in a carrier of the index module is withdrawn for processing; a time point at which the substrate is transported (fig. 16) from a load lock chamber of the loading module to the process module; a time point at which the substrate is transported from an unload lock chamber of the loading module to the index module; and a processing priority in the case in which the substrate before processing and the substrate after processing are mixed in the load lock chamber of the loading module.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi et al (PG Pub 2014/0099176 A1) as applied to claims 1 and 12 above, and further in view of Jung et al (PG Pub 2019/0286983 A1).
Regarding claim 9, Nogi remains as applied in claim 9.
Nogi teaches the control module learns the scheduled operation states of the process module, the index module, and the loading module to newly schedule the operations of the process module, the index module, and the loading module (learns the states of the parts to schedule operations to reduce wait time, paragraphs [0020] to [0022], for example, fig. 5).  
Nogi does not teach the control module learns the scheduled operation states of the process module, the index module, and the loading module using a machine learning technique.
In the same field of endeavor, Jung teaches machine learning technique in semiconductor manufacturing can accurately predict a result value (abstract) and semiconductor manufacturing yield (paragraphs [0003][0004][0019], for examples).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that the control module learned the scheduled operation states of the process module, the index module, and the loading module using a machine learning technique, for the benefit of accurately predicting a result value and semiconductor manufacturing yield.
Regarding claim 19, Nogi remains as applied in claim 12.
Nogi teaches the generating of the equipment control information includes: learning the scheduled operation states of the process module, the index module, and the loading module; and newly scheduling the operations of the process module, the index module, and the loading module with reference to the learned result (learns the states of the parts to schedule operations to reduce wait time, paragraphs [0020] to [0022], for example, fig. 5).  
Nogi does not teach learning the scheduled operation states of the process module, the index module, and the loading module using a machine learning technique.
In the same field of endeavor, Jung teaches machine learning technique in semiconductor manufacturing can accurately predict a result value (abstract) and semiconductor manufacturing yield (paragraphs [0003][0004][0019], for examples).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention that learning the scheduled operation states of the process module, the index module, and the loading module used a machine learning technique, for the benefit of accurately predicting a result value and semiconductor manufacturing yield.
Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogi et al (PG Pub 2014/0099176 A1) and Jung et al (PG Pub 2019/0286983 A1) as applied to claims 9 and 19 above, and further in view of Sinyavskiy et al (PG Pub 2013/0325773 A1).
Regarding claim 10, the previous combination remains as applied in claim 9.
However, the previous combination does not teach the machine learning technique includes reinforcement learning.  
In the same field of endeavor, Sinyavskiy teaches machine learning technique includes reinforcement learning for the benefit of maximizing reward (paragraph, paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the machine learning technique to include reinforcement learning, for the benefit of maximizing reward.
Regarding claim 20, the previous combination remains as applied in claim 19.
However, the previous combination does not teach the machine learning technique includes reinforcement learning.  
In the same field of endeavor, Sinyavskiy teaches machine learning technique includes reinforcement learning for the benefit of maximizing reward (paragraph, paragraph [0007]).
Thus, it would have been obvious to the skilled in the art before the effective filing date of the invention to make the machine learning technique to include reinforcement learning, for the benefit of maximizing reward.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEIFEI YEUNG LOPEZ whose telephone number is (571)270-1882. The examiner can normally be reached M-F: 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEIFEI YEUNG LOPEZ/Primary Examiner, Art Unit 2899